DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities: “to, adjust” in line 4 should be “to adjust”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “performing unit configured to perform” in Claim 10; “obtaining unit configured to obtain” in Claim 10; “adjusting unit configured to adjust” in Claim 10; “generating unit configured to generate” in Claim 11; “path adjusting unit configured to adjust” in Claim 11; “threshold obtaining unit configured to obtain” in Claim 12; “model generating unit configured to generate” in Claim 12; “path obtaining unit configured to obtain” in Claim 13; “path adjusting unit configured to adjust” in Claim 13; “ideal dimension obtaining unit configured to obtain” in Claim 14; “measurement obtaining unit configured to obtain” in Claim 14; “adjusting unit … configured to adjust” in Claim 14; “feedback unit configured to adjust” in Claim 15; “second performing unit configured to perform” in Claim 17; “threshold obtaining unit configured to obtain” in Claim 18; and “feedback unit configured to, adjust” in Claim 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 10-14, 16-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masumiya (WO 2017/085768 A1; citations to US Pub. No. 2018/0307197).

As per Claim 1, Masumiya discloses a method (Fig. 2) for adjusting a robot motion path (Figs. 1-3; ¶17-28), comprising:
performing a first processing procedure (as per S12, S14) on a first workpiece (108) to obtain a first product (as per 110) (Figs. 2-3; ¶21-28);
obtaining first process data (as per S16) that describes an attribute (as per “X, Y, and Z coordinates of each measurement point” in ¶26) of the first processing procedure (as per S14) for obtaining the first product (as per 110) from the first workpiece (108) (Figs. 2-3; ¶21-28); and
adjusting (as per S18-S22), based on the obtained first process data (as per S16), a robot motion path (“corrected tool path” in S22) of a second processing procedure (as per S22, S24) that is to be performed on the first product (as per 110) by a robot (10, 100, 102) (Figs. 1-3; ¶17-28).

As per Claim 2, Masumiya further discloses wherein the adjusting (as per S18-S22) a robot motion path (“corrected tool path” in S22) of a second processing procedure (as per S22, S24) comprises:
generating a predicted model (as per S18) for the first product (as per 110) based on the obtained first process data (as per S16) (Figs. 1-3; ¶17-28); and 
adjusting (as per S18-S22) the robot motion path (“corrected tool path” in S22) based on a model difference (as per S20) between the predicted model (as per S18) and an ideal model (as per 120) of the first product (as per 110) (Figs. 1-3; ¶17-28).

As per Claim 3, Masumiya further discloses wherein the generating a predicted model (as per S18) for the first product (as per 110) comprises:
obtaining a threshold process data (as per S10) associated with the first processing procedure (as per S12, S14) (Figs. 1-3; ¶17-28); and
generating the predicted model (as per S18) for the first product (as per 110) based on a difference between the obtained first process data (as per S16) and the threshold process data (as per S10) (Figs. 1-3; ¶17-28).

As per Claim 4, Masumiya further discloses wherein the adjusting (as per S18-S22) the robot motion path (“corrected tool path” in S22) based on a model difference (as per S18-S22) comprises:
obtaining a predetermined motion path (S12) for the robot (10, 100, 102) (Figs. 1-3; ¶17-28); and
adjusting the predetermined motion path (S12) based on the model difference (as per S18-S22) such that an error (as per S20) caused by the first process data (as per S16) on the first product (as per 110) in the first processing procedure (as per S12, S14) is compensated in the second processing procedure (as per S22, S24) (Figs. 1-3; ¶17-28).

As per Claim 5, Masumiya further discloses wherein the adjusting (as per S18-S22) the robot motion path (“corrected tool path” in S22) further comprises: 
obtaining ideal dimensions (as per 120) of a shape of the first product (as per 110) (Figs. 1-3; ¶17-28);
obtaining measurement dimensions (as per S16) of the shape of the first product (as per 110) (Figs. 1-3; ¶17-28); and
adjusting (as per S18-S22) the robot motion path (“corrected tool path” in S22) based on a dimension difference (as per S18, S20) between the measurement dimensions (as per S16) and the ideal dimensions (as per 120) (Figs. 1-3; ¶17-28).
As per Claim 7, Masumiya further discloses:
wherein the first processing procedure (as per S12, S14) comprises a plurality of acts (as per each movement along tool path as per plurality of coefficients) (Figs. 1-3; ¶17-28); and
wherein the performing a first processing procedure (as per S12, S14) comprises performing the plurality of acts (as per each movement along tool path as per plurality of coefficients) on the first workpiece (108) to obtain the first product (as per 110) (Figs. 1-3; ¶17-28), and the first process data (as per S16) describing attributes (as per coefficients) of the plurality of acts (as per each movement along tool path as per plurality of coefficients) (Figs. 1-3; ¶17-28).

As per Claim 8, Masumiya further discloses performing the second processing procedure (as per S22, S24) on the first product (as per 110) based on the adjusted (as per S18-S22) robot motion path (“corrected tool path” in S22) (Figs. 1-3; ¶17-28).

As per Claim 10, Masumiya discloses an apparatus (10) for adjusting a robot motion path (Figs. 1-3; ¶17-28), comprising:
a performing unit (10, 100) configured to perform a first processing procedure (as per S12, S14) on a first workpiece (108) to obtain a first product (as per 110) (Figs. 1-3; ¶17-28);
an obtaining unit (102, 10) configured to obtain first process data (as per S16) that describes an attribute (as per “X, Y, and Z coordinates of each measurement point” in ¶26) of the first processing procedure (as per S14) for obtaining the first product (as per 110) from the first workpiece (108) (Figs. 1-3; ¶17-28); and
an adjusting unit (102, 10, 100) configured to adjust (as per S18-S22), based on the obtained first process data (as per S16), a robot motion path (“corrected tool path” in S22) of a second processing procedure (as per S22, S24) that is to be performed on the first product (as per 110) by a robot (10, 100, 102) (Figs. 1-3; ¶17-28).

As per Claim 11, Masumiya further discloses wherein the adjusting unit (102, 10, 100) comprises:
a generating unit (10) configured to generate a predicted model (as per S18) for the first product (as per 110) based on the obtained first process data (as per S16) (Figs. 1-3; ¶17-28); and
a path adjusting unit (10) configured to adjust (as per S18-S22) the robot motion path (“corrected tool path” in S22) based on a model difference (as per S20) between the predicted model (as per S18) and an ideal model (as per 120) of the first product (as per 110) (Figs. 1-3; ¶17-28).

As per Claim 12, Masumiya further discloses wherein the generating unit (10) comprises:
a threshold obtaining unit (10) configured to obtain a threshold process data (as per S10) associated with the first processing procedure (as per S12, S14) (Figs. 1-3; ¶17-28); and
a model generating unit (10) configured to generate the predicted model (as per S18) for the first product (as per 110) based on a difference between the obtained first process data (as per S16) and the threshold process data (as per S10) (Figs. 1-3; ¶17-28).

As per Claim 13, Masumiya further discloses wherein the adjusting unit (102, 10, 100) comprises:
a path obtaining unit (10) configured to obtain a predetermined motion path (S12) for the robot (10, 100, 102) (Figs. 1-3; ¶17-28); and
a path adjusting unit (10) configured to adjust the predetermined motion path (S12) based on the model difference (as per S18-S22) such that an error (as per S20) caused by the first process data (as per S16) on the first product (as per 110) in the first processing procedure (as per S12, S14) is compensated in the second processing procedure (as per S22, S24) (Figs. 1-3; ¶17-28).










As per Claim 14, Masumiya further discloses wherein the path adjusting unit (10) comprises:
an ideal dimension obtaining unit (10) configured to obtain ideal dimensions (as per 120) of a shape of the first product (as per 110) (Figs. 1-3; ¶17-28);
a measurement obtaining unit (102, 10) configured to obtain measurement dimensions (as per S16) of the shape of the first product (as per 110) (Figs. 1-3; ¶17-28); and
the adjusting unit (10) is further configured to adjust (as per S18-S22) the robot motion path (“corrected tool path” in S22) based on a dimension difference (as per S18, S20) between the measurement dimensions (as per S16) and the ideal dimensions (as per 120) (Figs. 1-3; ¶17-28).

As per Claim 16, Masumiya further discloses:
wherein the first processing procedure (as per S12, S14) comprises a plurality of operations (as per each movement along tool path as per plurality of coefficients) (Figs. 1-3; ¶17-28); and
wherein the performing unit (10, 100) is further configured to perform the plurality of operations (as per each movement along tool path as per plurality of coefficients) on the first workpiece (108) to obtain the first product (as per 110) (Figs. 1-3; ¶17-28), and the first process data (as per S16) describing attributes (as per coefficients) of the plurality of operations (as per each movement along tool path as per plurality of coefficients) (Figs. 1-3; ¶17-28).

As per Claim 17, Masumiya further discloses a second performing unit (10, 100) configured to perform the second processing procedure (as per S22, S24) on the first product (as per 110) based on the adjusted (as per S18-S22) robot motion path (“corrected tool path” in S22) (Figs. 1-3; ¶17-28).

As per Claim 19, Masumiya discloses a system (10) for adjusting a robot motion path (Figs. 1-3; ¶17-28), comprising: a computer processor (16, 18) coupled to a computer-readable memory unit (14) (Fig. 1; ¶17-20), the memory unit (14) comprising instructions (as per 20) on a non-transitory computer readable medium that when executed by the computer processor (16, 18) (Fig. 1; ¶17-20) implements at least the following:
perform a first processing procedure (as per S12, S14) on a first workpiece (108) to obtain a first product (as per 110) (Figs. 2-3; ¶21-28);
obtain first process data (as per S16) that describes an attribute (as per “X, Y, and Z coordinates of each measurement point” in ¶26) of the first processing procedure (as per S14) for obtaining the first product (as per 110) from the first workpiece (108) (Figs. 2-3; ¶21-28); and
adjust (as per S18-S22), based on the obtained first process data (as per S16), a robot motion path (“corrected tool path” in S22) of a second processing procedure (as per S22, S24) that is to be performed on the first product (as per 110) by a robot (10, 100, 102) (Figs. 1-3; ¶17-28).

As per Claim 20, Masumiya discloses a non-transitory computer readable medium (14) having instructions (as per 20) stored thereon, the instructions (as per 20), when executed on at least one processor (16, 18), cause the at least one processor (16, 18) (Fig. 1; ¶17-20) to implement at least:
perform a first processing procedure (as per S12, S14) on a first workpiece (108) to obtain a first product (as per 110) (Figs. 2-3; ¶21-28);
obtain first process data (as per S16) that describes an attribute (as per “X, Y, and Z coordinates of each measurement point” in ¶26) of the first processing procedure (as per S14) for obtaining the first product (as per 110) from the first workpiece (108) (Figs. 2-3; ¶21-28); and
adjust (as per S18-S22), based on the obtained first process data (as per S16), a robot motion path (“corrected tool path” in S22) of a second processing procedure (as per S22, S24) that is to be performed on the first product (as per 110) by a robot (10, 100, 102) (Figs. 1-3; ¶17-28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Masumiya (WO 2017/085768 A1; citations to US Pub. No. 2018/0307197) in view of Glasser (US Pub. No. 2009/0132080).

As per Claim 6, Masumiya discloses all limitations of Claim 5.  Masumiya further discloses in response to the dimension difference (as per S18, S20) satisfying a predetermined condition (as per S20), adjusting (as per S18-S22) a first processing procedure (as per S12, S14) that is to be performed based on the difference (as per S18, S20) (Figs. 1-3; ¶17-28).
Masumiya does not expressly disclose wherein the procedure is to be performed on a second workpiece.
Glasser discloses a system (Fig. 1; ¶39-40) for processing components (Figs. 3-5; ¶42-45).  In one embodiment, a new component is processed (“Processing” in Fig. 1) and it is determined whether the processing (“Processing” in Fig. 1) resulted in a specified deviation (as per “Acquisition of the set deviation” in Fig. 1) from the desired pattern (as per “Is the set deviation to the NC Program?” in Fig. 1) (Fig. 1; ¶9-16, 39-40).  If the deviation is unacceptable (as per “No” in Fig. 1), the program is returned for editing and the processing is repeated (Fig. 1; ¶9-16, 39-40).  If the deviation is acceptable, the program is considered optimized and applied to series production with new components to be processed in accordance with the optimized program (Fig. 1; ¶9-16, 39-40).  In this way, manufacturing expenses may be reduced (¶6).  Like Masumiya, Glasser is concerned with machining systems.
Therefore, from these teachings of Masumiya and Glasser, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Glasser to the system of Masumiya since doing so would reduce manufacturing expenses.  Applying the teachings of Glasser to the system of Masumiya would involve applying the adjusted processing procedure as per Masumiya to a next component as per Glasser.

As per Claim 9, Masumiya discloses all limitations of Claim 1.  Masumiya further discloses:
obtaining a threshold process data (as per S18) associated with the first processing procedure (as per S12, S14) (Figs. 1-3; ¶17-28); and
in response to a difference (as per S18, S20) between the first process data (as per S12, S14) and the threshold process data (as per S18) satisfying a predetermined condition (non-zero), adjusting (as per S18-S22) a first processing procedure (as per S12, S14) that is to be performed based on the difference (as per S18, S20) (Figs. 1-3; ¶17-28).
Masumiya does not expressly disclose wherein the procedure is to be performed on a second workpiece.
Glasser discloses a system (Fig. 1; ¶39-40) for processing components (Figs. 3-5; ¶42-45).  In one embodiment, a new component is processed (“Processing” in Fig. 1) and it is determined whether the processing (“Processing” in Fig. 1) resulted in a specified deviation (as per “Acquisition of the set deviation” in Fig. 1) from the desired pattern (as per “Is the set deviation to the NC Program?” in Fig. 1) (Fig. 1; ¶9-16, 39-40).  If the deviation is unacceptable (as per “No” in Fig. 1), the program is returned for editing and the processing is repeated (Fig. 1; ¶9-16, 39-40).  If the deviation is acceptable, the program is considered optimized and applied to series production with new components to be processed in accordance with the optimized program (Fig. 1; ¶9-16, 39-40).  In this way, manufacturing expenses may be reduced (¶6).  Like Masumiya, Glasser is concerned with machining systems.
Therefore, from these teachings of Masumiya and Glasser, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Glasser to the system of Masumiya since doing so would reduce manufacturing expenses.  Applying the teachings of Glasser to the system of Masumiya would involve applying the adjusted processing procedure as per Masumiya to a next component as per Glasser.

As per Claim 15, Masumiya discloses all limitations of Claim 14.  Masumiya further discloses:
a feedback unit (102, 10) configured to adjust (as per S18-S22) a first processing procedure (as per S12, S14) that is to be performed based on the difference (as per S18, S20) in response to the dimension difference (as per S18, S20) satisfying a predetermined condition (non-zero) (Figs. 1-3; ¶17-28).
Masumiya does not expressly disclose wherein the procedure is to be performed on a second workpiece.
Glasser discloses a system (Fig. 1; ¶39-40) for processing components (Figs. 3-5; ¶42-45).  In one embodiment, a new component is processed (“Processing” in Fig. 1) and it is determined whether the processing (“Processing” in Fig. 1) resulted in a specified deviation (as per “Acquisition of the set deviation” in Fig. 1) from the desired pattern (as per “Is the set deviation to the NC Program?” in Fig. 1) (Fig. 1; ¶9-16, 39-40).  If the deviation is unacceptable (as per “No” in Fig. 1), the program is returned for editing and the processing is repeated (Fig. 1; ¶9-16, 39-40).  If the deviation is acceptable, the program is considered optimized and applied to series production with new components to be processed in accordance with the optimized program (Fig. 1; ¶9-16, 39-40).  In this way, manufacturing expenses may be reduced (¶6).  Like Masumiya, Glasser is concerned with machining systems.
Therefore, from these teachings of Masumiya and Glasser, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Glasser to the system of Masumiya since doing so would reduce manufacturing expenses.  Applying the teachings of Glasser to the system of Masumiya would involve applying the adjusted processing procedure as per Masumiya to a next component as per Glasser.

As per Claim 18, Masumiya discloses all limitations of Claim 10.  Masumiya further discloses:
a threshold obtaining unit (10) configured to obtain a threshold process data (as per non-zero correction point) associated with the first processing procedure (as per S12, S14) (Figs. 1-3; ¶17-28); and
a feedback unit (120, 10) configured to, adjust (as per S18-S22) a first processing procedure (as per S12, S14) that is to be performed based on the difference (as per S18, S20) in response to a difference (as per S18, S20) between the first process data (as per S12, S14) and the threshold process data (as per non-zero correction point) satisfying a predetermined condition (non-zero) (Figs. 1-3; ¶17-28).
Masumiya does not expressly disclose wherein the procedure is to be performed on a second workpiece.
Glasser discloses a system (Fig. 1; ¶39-40) for processing components (Figs. 3-5; ¶42-45).  In one embodiment, a new component is processed (“Processing” in Fig. 1) and it is determined whether the processing (“Processing” in Fig. 1) resulted in a specified deviation (as per “Acquisition of the set deviation” in Fig. 1) from the desired pattern (as per “Is the set deviation to the NC Program?” in Fig. 1) (Fig. 1; ¶9-16, 39-40).  If the deviation is unacceptable (as per “No” in Fig. 1), the program is returned for editing and the processing is repeated (Fig. 1; ¶9-16, 39-40).  If the deviation is acceptable, the program is considered optimized and applied to series production with new components to be processed in accordance with the optimized program (Fig. 1; ¶9-16, 39-40).  In this way, manufacturing expenses may be reduced (¶6).  Like Masumiya, Glasser is concerned with machining systems.
Therefore, from these teachings of Masumiya and Glasser, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Glasser to the system of Masumiya since doing so would reduce manufacturing expenses.  Applying the teachings of Glasser to the system of Masumiya would involve applying the adjusted processing procedure as per Masumiya to a next component as per Glasser.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Greenwood (US Patent No. 5,903,459) discloses a machining system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664